DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection withdrawn
The rejection of claims 1, 3, 4, 6-8, 13-14, 16, 19-21, and 24-30 under 35 U.S.C. 103 is hereby withdrawn in view of applicants’ arguments.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An endostatin analogue-PEG coupled complex wherein PEG is coupled at the position 96 and/or the N terminus of the lysine residue and wherein the lysine residues at position 76, 107, 118 and 184 are mutated is novel and non-obvious. The instant PEGylated endostatin with PEGylation at 96-lysine or at both 96-lysine and N-terminal, and with mutations at other lysines has the effect of inhibiting neoangiogenesis, which is unexpected. In addition, single-PEG modification product at 96-lysine of endostatin K2 has higher inhibition rate for HMEC migration than single-PEG modification product at any other lysine site (i.e. 75, 95, 106 and 117), and dual-PEG modification product at 96-lysine and N-terminal has higher inhibition rate for HMEC migration than dual-PEG modification product at N- terminal and any other lysine site.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 4, 6-8, 13-14, 16, 19-21, and 24-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654